DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restrictions warranted at applicant’s initial time of filing for patent. 
Priority
Applicant claims domestic priority, applicant’s instant application is a By – Pass application of PCT/IB2018/051336, filed on 03/02/2018. 
Applicant claim foreign priority under 35 USC 119a-d to GB 1703562.7, filed on 03/06/2017. 
Applicant’s foreign certified priority documents were filed with the office on 09/06/2019. 
Information Disclosure Statement
NO information disclosure statements (IDS) filed applicant’s initial time of filing for patent. 
Drawings
Applicant’s drawings filed on 09/06/2019 have been inspected and is in compliance with MPEP 608.02. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Appropriate action required. 
Claim Objections
NO objections warranted at applicant’s initial time of filing for patent. 
Claim Interpretation – 35 USC 112th 6th or F
It is in the examiner’s opinion that claim[s] 1 – 16 do not invoke means or step plus functional claim language. 
Claim Rejections - 35 USC § 112
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 101
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 16 is/are rejected under 35 U.S.C. 102[a][1] as being taught by NPL reference: “CoinShuffle: Practical Decentralized Coin Mixing for Bitcoin,” Ruffing, Tim, Moreno-Sanchez, Pedro, Aniket, Kate, copyright 2014, hereinafter Ruffing.
As per claim 1.  Ruffing does teach a computer-implemented method of fault-resistant multi-node communication, the communication having a plurality of participating nodes, each node having its own public key and private key [Ruffing, page[s] 353, section: 5.2 – Core Protocol Description, lines 1 – 2, we assume that every participant already possesses a bitcoin address i.e. A public verification key, vki, and sigining key ski], each node having a respective output address to which the communication is to assign tokens [Ruffing, page[s] 347 – 348, section: 2.1 – Bitcoin, lines 13 – 18, a transaction transfers a certain amount of coins from the one address [i.e. input address] to another address [i.e. output address]], the method, comprising:
encrypting a first output address associated with said one of the plurality of participating nodes using a first public key associated with said one of the participating nodes [Ruffing, page[s] 351, section 4.2 – Protocol Overview, subsection Shuffling, lines 11 – 17, the encryption keys of all the participants j>i to create a layered encryption of her output address];
adding the encrypted first output address to a set of encrypted output addresses [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set];
shuffling the order of encrypted output addresses in the set [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set];
sending the set to a next node [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 – 22, the participant sends the shuffled set of ciphertexts to the next participant i - 1];
receiving a further shuffled set of addresses from another of the participating 
nodes, the further shuffled set of addresses including the encrypted first output address [Ruffing, page[s] 351, section: 4.2 – protocol overview, subsection: shuffling, lines 19 – 22, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set. The participant sends the shuffled set of ciphertexts to the next participant i + 1];
replacing the encrypted first output address in the further shuffled set of 
addresses with the first output address [Ruffing, page[s] 351, section: 4.2 – protocol overview, subsection: shuffling, lines 19 – 22, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext]; and
forwarding the further shuffled set of addresses containing the first output address to subsequent node [Ruffing, page[s] 351, section: 4.2 – protocol overview, 
As per claim 2. Ruffing does teach the method claimed in claim 1, wherein replacing the encrypted first output address in the further shuffled set of addresses with the first output address comprises:
encrypting the first output address with a originator’s public key to obtain a final encrypted first output address, the originator’s public key being associated with an originator node [Ruffing, page[s] 353 - 354, section 5.2 Core Protocol Description, subsection: phase #1: Announcement, lines 26 – 31, participant #1 creates a layered encryption of her output address vk’i]; and
replacing the encrypted first output address with the final encrypted first output address [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set].
As per claim 3. Ruffing does teach the method claimed in claim 1, wherein adding the encrypted first output address further comprises first receiving an 
encrypted set from a prior participating node and decrypting the 
encrypted set to obtain the set of encrypted output addresses [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set].
As per claim 4.  Ruffing does teach the method claimed in claim 3, wherein sending the set to a next node comprises encrypting the set using a second public key associated with the nextnode [Ruffing, page[s] 351, section: 4.2 – protocol overview, subsection: shuffling, lines 17 – 22].
As per claim 5.  Ruffing does teach the method claimed in claim 4, wherein encrypting the set using the second public key excludes encrypting the set with further public keys 
associated with other participating nodes [Ruffing, page[s] 351, section 4.2 – Protocol Overview, subsection Shuffling, lines 11 – 17, the encryption keys of all the participants j>i to create a layered encryption of her output address].
As per claim 6.  Ruffing does teach the method claimed claim 1, wherein sending the set to a next node comprises determining that the one of 
the plurality of participating nodes is not a last node in a first sequence of the participating 
nodes, and sending the set to the next node in the first sequence [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 – 22, the participant sends the shuffled 
As per claim 7.  Ruffing does teach the method claimed in claim 1, wherein sending the set to a next node comprises determining that the one of 
the plurality of participating nodes is a last node in a first sequence of the plurality of 
participating nodes [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 - 24], and sending the set to a first node in the first sequence, and wherein the first node is an originator of the communication [Ruffing, page[s] 353 – 354, section 5.2 – Core protocol description, phase 3, lines 36 – 44, every participant receives a copy of the shuffled vector Tout of the output addresses].
As per claim 8.  Ruffing does teach the method claimed in claim 1, wherein forwarding the further shuffled set of addresses to the subsequent node comprises determining that the one of the plurality of participating nodes is not a final node in a second sequence of the plurality of participating nodes, and sending the set to the subsequent node in the second sequence 
As per claim 9. Ruffing does teach the method claimed in claim 1, wherein forwarding the further shuffled set of addresses to the subsequent 
node comprises determining that the one of the plurality of participating nodes is a final node in a second sequence of the plurality of participating nodes [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 - 24], and 
sending the set to a first node in the secondsequence, and wherein the 
first node is an originator of the communication, and wherein thefurther shuffled set contains all output addresses for the communication [ Ruffing, page[s] 353 – 354, section 5.2 – Core protocol description, phase 3, lines 36 – 44, every participant receives a copy of the shuffled vector Tout of the output addresses.].
As per claim 10. Ruffing does teach the method claimed in claim 1, wherein shuffling the order includes randomizing the order of the encrypted output addresses in the set [Ruffing, page[s] 348, section 2.2 – Bitcoin Mixing, lines 6 - 8].
As per claim 11.  Ruffing does teach the method claimed in claim 1, further comprising first sending a request to participate in the communication, the request including the first public key [Ruffing, page[s] 353 – 354, section: 5.2 – Core Protocol Description, lines 1 - 3].
As per claim 12. Ruffing does teach the method claimed in claim 1, wherein the communication includes a blockchain transaction, and wherein 
each of the respective output addresses comprises an unspent transaction output address owned by its associated participating node [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 11 - 14].
As per claim 13. Ruffing does teach the method claimed in claim 1, wherein the communication is structured to receive an equal quantity of tokens from a respective input address associated with each participating node and to allocate the same equal quantity of tokens to each of the respective output addresses [Ruffing, page[s] 347 – 348, section 2.1 – Bitcoin, lines 15 – 23 ].
As per claim 14. Ruffling does teach the method claimed in claim 1, further comprising a subsequent operation of approving the communication by signing an input address included in the communication and associated with said one of the plurality of participating nodes [Ruffing, page[s] 348 – 349, section: 2.3 – Bitcoin Mixing with a single transaction, lines 5 - 9].
As per computing device claim 15 that includes the same or similar claim limitations as method claim[s] 1, and is similarly rejected. 
***The examiner notes that applicant’s recited: “processor,” “memory,” “network interface,” and “application containing computer executable instructions,” is taught by the prior art of Ruffing at Figure # 2, Alice, Bob, Charlie, to one of ordinary skilled in the art would inherently know that at the very least a generic computer with a generic processor and memory and program code is taught by Ruffing in order to participate in the recited coin shuffle with bit coin as disclosed by Ruffing. 
As per non – transitory processor readable medium claim 16 that includes the same or similar claim limitations as method claim[s] 1, and is similarly rejected.
***The examiner notes that applicant’s recited: “non-transitory processor-readable medium,” and “processor-executable instructions,” is taught by the prior art of Ruffing at Figure # 2, Alice, Bob, Charlie, to one of ordinary skilled in the art would inherently know that at the very least a generic computer with a generic processor and memory and program code is taught by Ruffing in order to participate in the recited coin shuffle with bit coin as disclosed by Ruffing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 1 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL reference: “CoinShuffle: Practical Decentralized Coin Mixing for Bitcoin,” Ruffing, Tim, Moreno-Sanchez, Pedro, Aniket, Kate, copyright 2014, hereinafter Ruffing.
As per claim 1.  Ruffing does teach a computer-implemented method of fault-resistant multi-node communication, the communication having a plurality of participating nodes, each node having its own public key and private key [Ruffing, page[s] 353, section: 5.2 – Core Protocol Description, lines 1 – 2, we assume that every participant already possesses a bitcoin address i.e. A public verification key, vki, and sigining key ski], each node having a respective output address to which the communication is to assign tokens [Ruffing, page[s] 347 – 348, section: 2.1 – Bitcoin, lines 13 – 18, a transaction transfers a certain amount of coins from the one address [i.e. input address] to another address [i.e. output address]], the method, comprising:
encrypting a first output address associated with said one of the plurality of participating nodes using a first public key associated with said one of the participating nodes [Ruffing, page[s] 351, section 4.2 – Protocol Overview, subsection Shuffling, lines 11 – 17, the encryption keys of all the participants j>i to create a layered encryption of her output address];
adding the encrypted first output address to a set of encrypted output addresses [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 
shuffling the order of encrypted output addresses in the set [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set];
sending the set to a next node [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 – 22, the participant sends the shuffled set of ciphertexts to the next participant i - 1];
receiving a further shuffled set of addresses from another of the participating 
nodes, the further shuffled set of addresses including the encrypted first output address [Ruffing, page[s] 351, section: 4.2 – protocol overview, subsection: shuffling, lines 19 – 22, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set. The participant sends the shuffled set of ciphertexts to the next participant i + 1]; and
forwarding the further shuffled set of addresses containing the first output address to subsequent node [Ruffing, page[s] 351, section: 4.2 – protocol overview, subsection: shuffling, lines 19 – 22, The participant sends the shuffled set of ciphertexts to the next participant i + 1].
Ruffing does not teach clearly
replacing the encrypted first output address in the further shuffled set of 
addresses with the first output address. 
However, Ruffing does teach replacing the encrypted first output address in the further shuffled set of 
addresses with the first output address [Ruffing, page[s] 351, section: 4.2 – protocol overview, subsection: shuffling, lines 19 – 22, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext]. 
	It would have been obvious to one of ordinary skilled in the art for the operation of Ruffing to solve the well-known problems of bit coin. Bit coin suffers from weak anonymity, for example, it is possible to trace and link between input addresses and output addresses of a given user transaction, transaction fees’, double spending, and theft; Ruffing is able to solve such issues, or at least reduce such problems by implementing Coin Shuffle. Where each of the user[s] in a transaction encrypts its output address with its key and mixes its coins with others in the mixing transaction, then verifies that its output address is present in the mixed transaction. Thereby, hiding such coins/output addresses from potential theft by external parties and internal parties of the mixing operation during the transaction. See page[s] 351 – 353, section 4.2 – Protocol Overview of Ruffing. 
As per claim 2. Ruffing does teach the method claimed in claim 1, wherein replacing the encrypted first output address in the further shuffled set of addresses with the first output address comprises:
encrypting the first output address with a originator’s public key to obtain a final encrypted first output address, the originator’s public key being associated with an originator node [Ruffing, page[s] 353 - 354, section 5.2 Core Protocol Description, subsection: phase #1: Announcement, lines 26 – 31, participant #1 creates a layered encryption of her output address vk’i]; and
replacing the encrypted first output address with the final encrypted first output address [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set].
As per claim 3. Ruffing does teach the method claimed in claim 1, wherein adding the encrypted first output address further comprises first receiving an 
encrypted set from a prior participating node and decrypting the 
encrypted set to obtain the set of encrypted output addresses
As per claim 4.  Ruffing does teach the method claimed in claim 3, wherein sending the set to a next node comprises encrypting the set using a second public key associated with the nextnode [Ruffing, page[s] 351, section: 4.2 – protocol overview, subsection: shuffling, lines 17 – 22].
As per claim 5.  Ruffing does teach the method claimed in claim 4, wherein encrypting the set using the second public key excludes encrypting the set with further public keys 
associated with other participating nodes [Ruffing, page[s] 351, section 4.2 – Protocol Overview, subsection Shuffling, lines 11 – 17, the encryption keys of all the participants j>i to create a layered encryption of her output address].
As per claim 6.  Ruffing does teach the method claimed claim 1, wherein sending the set to a next node comprises determining that the one of 
the plurality of participating nodes is not a last node in a first sequence of the participating 
nodes, and sending the set to the next node in the first sequence [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 – 22, the participant sends the shuffled set of ciphertexts to the next participant i - 1].
As per claim 7.  Ruffing does teach the method claimed in claim 1, wherein sending the set to a next node comprises determining that the one of 
the plurality of participating nodes is a last node in a first sequence of the plurality of 
participating nodes [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 - 24], and sending the set to a first node in the first sequence, and wherein the first node is an originator of the communication [Ruffing, page[s] 353 – 354, section 5.2 – Core protocol description, phase 3, lines 36 – 44, every participant receives a copy of the shuffled vector Tout of the output addresses].
As per claim 8.  Ruffing does teach the method claimed in claim 1, wherein forwarding the further shuffled set of addresses to the subsequent node comprises determining that the one of the plurality of participating nodes is not a final node in a second sequence of the plurality of participating nodes, and sending the set to the subsequent node in the second sequence [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 – 22, the participant sends the shuffled set of ciphertexts to the next participant i - 1].
As per claim 9. Ruffing does teach the method claimed in claim 1, wherein forwarding the further shuffled set of addresses to the subsequent 
node comprises determining that the one of the plurality of participating nodes is a final node in a second sequence of the plurality of participating nodes [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 - 24], and 
sending the set to a first node in the secondsequence, and wherein the 
first node is an originator of the communication, and wherein thefurther shuffled set contains all output addresses for the communication [ Ruffing, page[s] 353 – 354, section 5.2 – Core protocol description, phase 3, lines 36 – 44, every participant receives a copy of the shuffled vector Tout of the output addresses.].
As per claim 10. Ruffing does teach the method claimed in claim 1, wherein shuffling the order includes randomizing the order of the encrypted output addresses in the set [Ruffing, page[s] 348, section 2.2 – Bitcoin Mixing, lines 6 - 8].
As per claim 11.  Ruffing does teach the method claimed in claim 1, further comprising first sending a request to participate in the communication, the request including the first public key [Ruffing, page[s] 353 – 354, section: 5.2 – Core Protocol Description, lines 1 - 3].
As per claim 12. Ruffing does teach the method claimed in claim 1, wherein the communication includes a blockchain transaction, and wherein 
each of the respective output addresses comprises an unspent transaction output address owned by its associated participating node
As per claim 13. Ruffing does teach the method claimed in claim 1, wherein the communication is structured to receive an equal quantity of tokens from a respective input address associated with each participating node and to allocate the same equal quantity of tokens to each of the respective output addresses [Ruffing, page[s] 347 – 348, section 2.1 – Bitcoin, lines 15 – 23 ].
As per claim 14. Ruffling does teach the method claimed in claim 1, further comprising a subsequent operation of approving the communication by signing an input address included in the communication and associated with said one of the plurality of participating nodes [Ruffing, page[s] 348 – 349, section: 2.3 – Bitcoin Mixing with a single transaction, lines 5 - 9].
As per computing device claim 15 that includes the same or similar claim limitations as method claim[s] 1, and is similarly rejected. 
***The examiner notes that applicant’s recited: “processor,” “memory,” “network interface,” and “application containing computer executable instructions,” is taught by the prior art of Ruffing at Figure # 2, Alice, Bob, Charlie, to one of ordinary skilled in the art would inherently know that at the very least a generic computer with a generic processor and memory and program code is taught by Ruffing in order to participate in the recited coin shuffle with bit coin as disclosed by Ruffing. 
As per non – transitory processor readable medium claim 16 that includes the same or similar claim limitations as method claim[s] 1, and is similarly rejected.
***The examiner notes that applicant’s recited: “non-transitory processor-readable medium,” and “processor-executable instructions,” is taught by the prior art of Ruffing at Figure # 2, Alice, Bob, Charlie, to one of ordinary skilled in the art would inherently know that at the very least a generic computer with a generic processor and memory and program code is taught by Ruffing in order to participate in the recited coin shuffle with bit coin as disclosed by Ruffing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takata et al., who does teach an encryption key for use in encrypted communication and settings information for the encrypted communication are distributed to each of a plurality of communication devices performing encrypted communication within a group, and in which traffic generated by distributing the encryption key and the like can be reduced. In the encrypted communication system according to the present invention, information including a key for use in the intra-group encrypted communication or a seed which generates the key is distributed to the communication devices belonging to the group that are participating (e.g., logged in) in the intra-group encrypted communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434